DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11, 14 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Brouwer et al (US Publication No. 20210185454; Patent No. 11317222).
Regarding claims 1 and 14, Brouwer teaches a method for operating a hearing device (BTE, fig. 1), comprising a receiver (15, loudspeaker) and an active vent (20, active vent), the method comprising: upon request to switch the active vent into a different state (open/closed), estimating a transfer function (H, Hrec-mic) from the receiver to obtain a first transfer function (Ha) (1st transfer function; AVON or AVCN; col. 17 lines 45-67), subsequently switching the active vent, subsequently estimating a transfer function (H, Hrec-mic) from the receiver to obtain a second transfer function (ib) (2nd transfer function, AVCN or AVON; col. 17 lines 45-67), comparing the first transfer function (Ha) to the second transfer function (fb) to obtain a divergence measure (D), concluding that the active vent has actually been switched into the different state if the 3divergence measure (D) exceeds a threshold (Ddiff) (fig. 7, elements 506-513; col. 18 line 1 through col. 19 line 20; discusses comparisons).  

Regarding claim 2, Brouwer teaches the method of claim 1, wherein the hearing device comprises at least one microphone (110, 110’, 110”), wherein the first transfer function (Ha) and the second transfer function (fb) are obtained by estimating the transfer function (H, Hrec-mic) from the receiver (15) to the microphone (110, 110’, 110”).  

 	Regarding claim 3, Brouwer teaches the method of claim 2, wherein the receiver (15) is caused to emit a specific signal and the transfer function (H, Hrec-mic) is estimated based on the emitted signal and a signal picked up by the microphone (110, 110’, 110”). 
 
 	Regarding claim 9, Brouwer teaches the method of claim 1, wherein, if the divergence measure D(Ha, Hb) is smaller than a second threshold (Dsame), it is concluded that: the state (S) of the active vent has remained the same, and/or the active vent is blocked or dirty (fig. 7, elements 506-513; col. 18 line 1 through col. 19 line 20; discusses comparisons).  

 	Regarding claim 10, Brouwer teaches the method of claim 9, wherein the conclusion is taken only after the detection has occurred several times as being the most often detected event or only when the decision is confirmed a certain number of times (fig. 7, elements 506-513; col. 18 line 1 through col. 19 line 20; discusses comparisons).  

 	Regarding claim 11, Brouwer teaches the method of claim 9, wherein the threshold (Ddiff) and the second threshold (Dsame) are equal (fig. 7, elements 506-513; col. 18 line 1 through col. 19 line 20; discusses comparisons).  

Allowable Subject Matter
Claim(s) 4-8, 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 30, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653